Title: To Thomas Jefferson from Joseph Story, 14 January 1806
From: Story, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Salem Massa. Jany. 14. 1806—
                        
                        I have the honor to send herewith by the mail for your acceptance two volumes, entitled the “Power of
                            Solitude”, and a “Selection of Pleadings”; the former the amusement of my juvenile years, the latter the occasional effort
                            of my professional leisure. In asking your acceptance of them I confess myself duly admonished of their errors and
                            imbecillities, and deeply impressed with a sense that they require all the indulgence of criticism, and all the candor of
                            experience. Whatever may be their merit, my motive in the present offer is to express a feeble testimony of the high
                            respect which I entertain for those talents which, from the dawn of the revolution to the present moment have been
                            vigorously employed in creating and preserving an independent nation. That you may long live and enjoy the reward of your
                            labors in the grateful remembrance of your contemporaries, and in possessing the blessings, which you have communicated to
                            others is the sincere wish of 
                  Sir, your most respectful & very obedt. Servant.
                        
                            Joseph Story
                            
                        
                    